UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1218



MARIANO H. OSPINA,

                  Debtor - Appellant,

          v.


INDYMAC BANK,

                  Creditor - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:06-cv-00473-GCM)


Submitted:     July 31, 2008                 Decided:   August 4, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mariano H. Ospina, Appellant Pro Se. Kristin Pickett Herber, John
Bucher Isbister, TYDINGS & ROSENBERG, Baltimore, Maryland; Kimberly
Ann Sheek, SHAPIRO & INGLE, LLP, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mariano H. Ospina seeks to appeal the district court’s

orders dismissing as moot his appeal from the bankruptcy court’s

order granting IndyMac Bank’s motion for relief from the automatic

stay and denying reconsideration. IndyMac has moved to dismiss the

appeal.   Upon review of the record, we grant the motion and dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s final order was entered on the

docket on October 26, 2007.       The notice of appeal was filed on

January 29, 2008.   Because Ospina failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we grant IndyMac’s motion    to dismiss the appeal.     We dispense with

oral   argument   because   the   facts   and   legal   contentions   are




                                  - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         DISMISSED




                              - 3 -